Order entered October 19, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-01198-CV

                  IN RE A&C VAZQUEZ ENTERPRISES, LLC, Relator

                Original Proceeding from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. #DC-17-13801

                                         ORDER
                         Before Justices Francis, Brown, and Stoddart

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                    /s/   ADA BROWN
                                                          JUSTICE